Case 1:20-cv-04975-AT Document 40 Filed 09/15/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
ROCCO E GIORDANO, and FADED ROYALTY, DOC #: _
INC., DATE FILED: _ 9/15/2020

Plaintiffs,
-against- 20 Civ. 4975 (AT)

NIKE, INC., NIKE USA INC., STRUGGLE INC., ORDER

CODY HUDSON, JOHN Doe 1-10, JANE DOE 1-
10, and JOHN DOE CORP 1-10,

Defendants.
ANALISA TORRES, District Judge:

 

 

The initial pretrial conference scheduled for September 21, 2020, at 11:20 a.m. will proceed
in accordance with the Court’s Emergency Rules and Practices in Light of COVID-19. Accordingly,
it is ORDERED that at 11:20 a.m. on September 21, 2020, the parties shall call into the Court’s
dedicated conference line at (888) 398-2342 or (215) 861-0674, and then enter the access code
5598827, followed by the pound sign.

SO ORDERED.

Dated: September 15, 2020
New York, New York

O-

ANALISA TORRES
United States District Judge
